Citation Nr: 0915795	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation (Chapter 31) 
benefits in the form of financial assistance in obtaining 
technical certifications needed for employment in a 
particular field.

(The Board is issuing a separate (remand) action on the issue 
of the effective date for an increased disability rating for 
post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972, and from March 1978 to June 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO found that 
the Veteran was eligible for VA Chapter 31 vocational 
rehabilitation benefits.  The RO decided, however, that the 
Veteran could use those benefits to assist him in retaining 
his current employment, but could not use the benefits as he 
had requested, to obtain technical certifications needed to 
reenter a field in which he had previously been employed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional information and action is needed regarding the 
Veteran's appeal involving Chapter 31 vocational 
rehabilitation benefits.  In July 2006, the Veteran filed a 
claim for Chapter 31 vocational rehabilitation benefits.  At 
the time of his claim, he was employed maintaining and 
repairing medical testing equipment.  He had previously held 
employment in the field of information technology.  He seeks 
Chapter 31 benefits to obtain certain technical 
certifications, to assist him in reentering the field of 
information technology.  In an August 2006 decision, the RO 
decided that the Veteran was permitted to use vocational 
rehabilitation benefits to assist him in retaining his 
current employment repairing medical testing equipment, but 
that he was not permitted to use those benefits to obtain 
certifications to reentering the information technology 
field.  The RO indicated that the Veteran should receive VA 
services to assist him in maintaining employment with his 
current employer by obtaining reasonable accommodations from 
the employer.

The Veteran has indicated that his PTSD caused him difficulty 
with his current job.  His current job is performed 
completely through travel to various locations to repair 
equipment; he does not have any office or base of operations.  
He indicates that his PTSD-related anxiety, irritability, and 
mistrust of people makes it particularly difficult to always 
work in new settings around people he does not know.  The 
Veteran also has stated that requesting accommodations from 
his current employer would likely result in the loss of his 
current job.

The RO has indicated that the Veteran has only four months of 
remaining eligibility for vocational rehabilitation benefits, 
and that the remaining period is not sufficient to obtain 
technical certifications.  The Veteran has stated that the RO 
has not allowed him to identify the technical certifications 
that he wants to obtain.  The claims file does not contain 
information on the certifications the Veteran wants to 
obtain.

The RO noted that the Veteran had not responded to requests 
for more information.  The Board points out that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in circumstances where he may 
had information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board will remand this case for the RO to request 
relevant information from the Veteran, and reconsider the 
claim in light of the information obtained.  The RO should 
ask the Veteran to explain why he thinks asking his current 
employer for accommodations would result in the loss of his 
job.  In responding, the Veteran should report whether his 
employer has positions for equipment maintenance and repair 
that are not performed completely or largely through travel 
to various locations.  The RO should also ask the Veteran to 
identify the technical certifications that he wants to 
obtain.  The RO should then reconsider the Veteran's claim, 
making determinations as to: (1) Whether any VA services are 
likely to assist the Veteran in obtaining more suitable 
working conditions with his current employer; and (2) whether 
the technical certifications that the Veteran wants can be 
obtained within the four months remaining in the Veteran's 
eligibility for vocational rehabilitation benefits.


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran provide 
additional information regarding his 
vocational rehabilitation claim, as 
follows:

A. The Veteran should explain why he 
thinks asking his current employer for 
accommodations would result in the 
loss of his job.  In particular, the 
Veteran should report whether, to his 
knowledge, his employer has positions 
for equipment maintenance and repair 
that are not performed completely or 
largely through travel to various 
locations.

B. The Veteran should identify the 
technical certifications that he wants 
to obtain using vocational 
rehabilitation benefits.

2.  The RO should then reconsider the 
Veteran's claim.  In reconsidering the 
claim, the RO should specifically 
determine and explain the answers to the 
following questions:

A. Are any VA services likely to 
assist the Veteran in obtaining more 
suitable working conditions with his 
current employer?

B. Can the technical certifications 
that the Veteran wants be obtained 
within the four months remaining in 
the Veteran's eligibility for 
vocational rehabilitation benefits?

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




